THE THIRTEENTH COURT OF APPEALS

                                        13-19-00463-CV


                                   Tatiyana Geneva Altecor
                                              v.
                            United Property and Casualty Insurance


                                        On Appeal from the
                          370th District Court of Hidalgo County, Texas
                                 Trial Cause No. C-2974-17-G


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.            The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Tatiyana Geneva Altecor, although she is exempt from payment due to her

inability to pay costs.

       We further order this decision certified below for observance.

November 14, 2019